Citation Nr: 1456651	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-34 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. §1151, for shingles and its associated complications, claimed to have resulted from treatment at a VA Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.M.



ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record

The Veteran, who is the appellant, served on active duty from February 1955 to October 1962. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO denied entitlement to section 1151 compensation benefits for shingles.  The Veteran filed a notice of disagreement (NOD) in May 2010, and the RO issued a statement of the case (SOC) in August 2012.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2012.  

In July 2014, the Veteran and his wife, M.M., testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is associated with the Virtual VA claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted.  

In his claim for compensation under 38 U.S.C.A. § 1151 for shingles, the Veteran has asserted that, despite seeking treatment at the West Los Angeles VA Medical Center (VAMC) in March and June 2007, he developed shingles, as well as herpes zoster and post-herpetic neuralgia, because (1) VA did not have the shingles vaccine available to administer to him in a timely manner, (2) VA did not administer the vaccine to him (which would have prevented his shingles), and (3) VA did not inform him that he could have gotten the vaccine from a local pharmacy and have it administered by a VA physician.  See Veteran statement dated May 2010; July 2014 hearing transcript.  The Veteran has asserted that directives were in place for VA to provide the shingles vaccine to everyone over the age of 65 and that not receiving the vaccine was the direct, proximate cause of his developing shingles.  See Id.  

In support of his claim, the Veteran relies upon a June 2008 letter from the Acting Director of the Greater Los Angeles VA Healthcare System which approved reimbursement of out-of-pocket expenses, totaling $1112.49, associated with medical care for shingles because "delays within the medical community at large and VA contributed to not having the vaccine available to administer to him."  See October 2012 representative statement; May 2010 statement from the Veteran; June 2008 letter from D.B., RN, MSN.  The Veteran also relies upon a settlement he apparently received from VA during 1979 in the amount of $21,800, which he reportedly received after filing a tort claim against VA under the Federal Tort Claims Act (FTCA) for not appropriately treating his shingles.  See October 2012 representative statement; June 1979 check from VA to Veteran.  

At the outset, the Board notes that, while the evidentiary record contains VA treatment records dated from October 22, 2007, through January 2009-which document diagnoses of shingles, herpes zoster, and post-herpetic neuralgia-the claims file does not contain records of treatment prior to and leading up to the Veteran's reported diagnosis of shingles on October 22, 2007.  In this regard, the Board notes that, while treatment reflect that the Veteran was diagnosed with shingles on October 22, 2007, the available treatment records (particularly those dated on October 22, 2007) only show a diagnosis of herpes zoster, with no indication or mention of previous diagnosis or treatment for shingles.  The Board further notes that, while the Veteran has reported receiving treatment at the West Los Angeles VAMC in March and June 2007, records from such treatment are not associated with the claims file.  As a result, the Board finds there are outstanding VA treatment records that are relevant to this claim but have not been associated with the record.  Accordingly, a remand is needed as any such outstanding VA records must be obtained for consideration in this appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that pertinent VA records are deemed constructively of record, even when such records are not physically on file).

The Board also finds that any records associated with the Veteran's FTCA claim must be obtained and associated with the record, as those records are relevant to his 1151 claim.  The Board points out, for the Veteran's benefit, that, if he ultimately receives an award for his § 1151 claim, it would likely be subject to offset against any FTCA award.  Under VAOPGCPREC 7-94 (March 1, 1994), when an individual is awarded a judgment or enters into a compromise on a FTCA claim subject to 38 U.S.C.A. § 1151, that individual's future compensation based on the same disability must be offset by the entire amount of the judgment or settlement proceeds, including the amount of any attorney fees paid out of such proceeds.  Nevertheless, on remand, the AOJ should attempt to obtain all outstanding records associated with the Veteran's FTCA claim, including any medical records from that file, for consideration with this appeal.  

The Board also finds that a medical opinion is warranted in connection with this claim.  Indeed, VA has not afforded the Veteran a VA examination or attempted to obtain a medical opinion in conjunction with this appeal.  As a result, there is no medical opinion of record that addresses whether the Veteran currently has shingles and associated complications, including herpes zoster and post-herpetic neuralgia, and if so, (1) whether it is at least as likely as not that his shingles and its associated complications are a result of the VA's nontreatment or mistreatment of his disability during 2004 and, if so, (2) whether the proximate cause of such disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  The requested medical opinion will assist the Board in rendering a fully informed decision on the Veteran's claim for compensation under 38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Notably, the AOJ's adjudication of the claim should include consideration of all additional evidence associated with the claims file since the last adjudication of the claim on appeal.  See 38 C.F.R. § 20.1304 (2014); see also 38 C.F.R. §§ 19.31, 19.37 (2014).

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the West Los Angeles VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since January 2007.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Request all available records related to the Veteran's Federal Tort Claims Act claim from the VA Regional Counsel in Los Angeles, California and/or from VA's General Counsel, and associate them with the claims file.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an opinion from an appropriate physician based on review of the claims file.  If an examination is needed to provide the requested opinion, such an examination should be arranged.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

The physician should clearly indicate whether the Veteran currently has shingles or any of its associated complications, including herpes zoster and/or post-herpetic neuralgia.

Then, the physician should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's shingles or any associated complication(s) constitute(s) additional disability incurred as a result care received at the West Los Angeles VAMC, to include inadequate or nontreatment of his disability.  

If so, the physician should also opine as to whether the proximate cause of such additional disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable. 

In addressing the above, the physician should consider and discuss the Veteran's development and progression of shingles and its associated complications.  The physician should comment as to whether, in providing the Veteran's care at the West Los Angeles VAMC, any VA health professional failed to exercise the degree of care that would be expected of a reasonable health care provider. 

All pertinent lay and medical evidence (to include the June 2008 letter from D.B. and any evidence associated with the Veteran's FTCA claim) should be addressed.  

All examination findings (f any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




